DETAILED ACTION

This Office Action is a response to an amendment filed on 8/22/2022, in which claims 1-2 and 4-9 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in this application and a copy has been placed of record in the file.

Response to Arguments

Applicant's arguments with respect to claims 1-2 and 4-9 have been considered but are not persuasive. 
In regards to claims 1 and 5 applicant argues as follows: 
Deguchi disclose the feature of “a lateral side surface on a base end side of the boom” as recited in claims 1 and 5. 
The combination of Deguchi and Cutis would not result in an image overlaying the base end side of the boom 4a of Deguchi and, thus would not satisfy the limitations of claims 1 and 5.
However, examiner respectfully disagrees. 
a.	As mentioned in paragraph 55 of Deguchi, Work implement 4 (shown in Fig. 1) is attached on the front side of revolving unit 3 and includes a boom 4a, an arm 4b, a bucket 4c, and hydraulic cylinders 4d, 4e, and 4f, and boom 4a, arm 4b, and bucket 4c are driven by respective hydraulic cylinders 4f, 4e, and 4d. Referring to Fig. 17(b) and 17(d), the images shows the side view of boom 4a, and at least Fig. 17(d) shows the lowest point of the base end side of the beam 4a and a portion of the hydraulic cylinders 4f. Thus, the argued limitation has been disclosed by at least Deguchi reference. 
b.	As mentioned above, In Fig. 17(d) of Deguchi the boom 4a is shown on top and right side of the image, and as shown in Fig. 7 of Curtis the highlight images are overlaid on top of the image. Furthermore, as mentioned in paragraph 50 of Curtis, the overlay can include the highlight portion, which is the top portion of the image shown in Fig. 7, and callout portion, which is displayed on the right side of the image. In either case, if one would take the display image of Fig. 17(d) of Deguchi and would apply the overlay teaching of Curtis, it would arrive at an overlaid image on the region that displays the boom 4a. Therefore, the argued limitation of the claims has been fully disclosed by the combination of Deguchi and Cutis.
Claims 1-2 and 4-9 remain rejected since the system disclosed by the applicant is taught by the prior arts.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinori (JP 2013/168778 A) in view of Curtis (US 2017/0072850 A1) and further in view of Deguchi (US 2018/0080199 A1).

Regarding claim 1, Yoshinori discloses: A display control system that controls a display device provided outside a work vehicle that includes work equipment having a work tool (i.e. bucket 12a), a boom, and an arm, the boom and the arm supporting the work tool (see Fig. 1 and paragraph 21, work vehicle 12 having movable arm 12b (including boom and arm) and bucket 12a), the display control system comprising: 
a control device including a processor and a storage (see paragraph 43), the control device being programed to
acquire a captured image captured by an imaging device mounted on the work vehicle (see Fig. 2 and paragraph 32, camera 31); 
acquire a supplementary image representing information related to the work vehicle (see paragraph 37, cameras 41 and 42 capturing the working state of working machine 12); 
generate a display image in which a side surface of the boom is shown in the captured image (see Fig. 4, boom 12b and bucket 12a is shown on the display); and 
output a display signal in order to display the display image on the display device (see paragraph 39, video signal captured by the cameras 41 and 42 are inputted to the corresponding sub-monitors 53 and 54).
Yoshinori does not explicitly disclose: the captured image including a lateral side surface on a base end of the boom;
the lateral side surface on the base end side of the boom is shown in the captured image. 
However, Deguchi from the same or similar endeavor discloses: the captured image including a lateral side surface on a base end of the boom (see Deguchi, Fig. 17(d), the base end of the boom is shown on the lower right side of Fig. 17(d));
the lateral side surface on the base end side of the boom is shown in the captured image (see Deguchi, Fig. 17(d)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to show “the captured image including a lateral side surface on a base end of the boom; the lateral side surface on the base end side of the boom is shown in the captured image” as taught by Deguchi in the display control system taught by Yoshinori to improve productivity in executing operations in a construction project and accurately and efficiently determining existing topography to be worked on (see Deguchi, paragraph 5).
The combination of Yoshinori and Deguchi does not explicitly disclose: generate a display image in which the supplementary image overlaps the captured image in a disposition area of the captured image.
However, Curtis from the same or similar endeavor discloses: generate a display image in which the supplementary image overlaps the captured image in a disposition area of the captured image (see Curtis, paragraph 50 and Fig. 7, overlay the highlight images over callout image).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to “generate a display image in which the supplementary image overlaps the captured image in a disposition area of the captured image” as taught by Curtis in the display control system taught by Yoshinori and Deguchi to reduce the occurrence of adverse driving events (see Curtis, paragraph 14).
The combination of Yoshinori, Curtis, and Deguchi discloses: the disposition area being an area where a lateral side surface on the base end side of the boom is shown in the captured image (see Deguchi, Fig. 17(b) and 17(d), the side surface of the boom is shown in at least the top and lower right portion of the image, and as disclosed by Curtis, the supplementary images are provided on the top portion of the display image).

Regarding claim 2, the combination of Yoshinori, Curtis, and Deguchi discloses: The display control system according to claim 1, wherein
the supplementary image supplements a lack of sensation obtained while riding in the work vehicle (see Yoshinori, paragraph 40).

Regarding claim 5, claim 5 is drawn to a method having limitations similar to the system claimed in claim 1 treated in the above rejections.  Therefore, method claim 5 corresponds to system claims 1 and is rejected for the same reasons of anticipation as used above.

Regarding claim 6, the combination of Yoshinori, Curtis, and Deguchi discloses: The display control system according to claim 1, wherein
the supplementary image includes a posture image of the work vehicle (see Yoshinori, paragraph 39-40).

Regarding claim 7, the combination of Yoshinori, Curtis, and Deguchi discloses: The display control system according to claim 6, wherein
the posture image represents a current posture of the work equipment based on information on inclination angles of the boom, the arm, and the work tool (see Yoshinori, paragraph 39-40, the image captured by cameras 41 and 42 show a side image of the work vehicle including the boom, arm and work tool).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshinori (JP 2013/168778 A), Curtis (US 2017/0072850 A1), and Deguchi (US 2018/0080199 A1) in view of Ogura (US 2017/0248946 A1).

Regarding claim 4, the combination of Yoshinori, Curtis, and Deguchi discloses: The display control system according to claim 1, but does not explicitly disclose: wherein the control device is further programmed to  
receive an instruction for layout of a plurality of supplementary images, 
arrange the plurality of supplementary images side by side in the area of the captured image according to the instruction for layout.
However, Ogura from the same or similar endeavor discloses: receive an instruction for layout of a plurality of supplementary images (see Ogura, paragraph 90), 
arrange the plurality of supplementary images side by side in the area of the captured image according to the instruction for layout (see Ogura, paragraph 90 and Fig. 4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to “receive an instruction for layout of a plurality of supplementary images, and arrange the plurality of supplementary images side by side in the area of the captured image according to the instruction for layout” as taught by Ogura in the display control system taught by Yoshinori, Curtis, and Deguchi to safely arrange the remote control area of a working machine such that the buttons are legible and can be operated quickly (see Ogura, paragraph 88).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinori (JP 2013/168778 A), Curtis (US 2017/0072850 A1), and Deguchi (US 2018/0080199 A1) in view of Ishimoto (US 2014/0354813 A1).

Regarding claim 8, the combination of Yoshinori, Curtis, and Deguchi discloses: The display control system according to claim 6, but does not explicitly disclose: wherein
a swing body image representing a swing body of the work vehicle in the posture image is varied based on a measurement value of an inclination measurer.
However, Ishimoto from the same or similar endeavor discloses: a swing body image representing a swing body of the work vehicle in the posture image is varied based on a measurement value of an inclination measurer (see Ishimoto, paragraph 72-73).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have “a swing body image representing a swing body of the work vehicle in the posture image is varied based on a measurement value of an inclination measurer” as taught by Ishimoto in the display control system taught by Yoshinori, Curtis, and Deguchi to improve the safety and working efficiency by improving the monitoring situation surrounding the work machine in a precise and excellent visible manner (see Ishimoto, paragraph 11).

Regarding claim 9, the combination of Yoshinori, Curtis, Deguchi, and Ishimoto discloses: The display control system according to claim 1, wherein
the supplementary image includes an overhead image that is generated based on images captured by a plurality of cameras, the plurality of cameras being provided on a swing body of the work vehicle (see Ishimoto, paragraph 8 and paragraph 50, and Fig. 1 and Fig. 3, cameras 13L, 13R, 13B, and 13F).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158.  The examiner can normally be reached on 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARYAM A NASRI/Primary Examiner, Art Unit 2483